DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on application 17/516825 filed 11/2/21.  
Claims 1-2 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 11/2/21 has been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Drawings
The Drawings filed on 11/2/21 are acknowledged and accepted by the examiner.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 103(a) as being obvious over STRONG ET AL. (US PG PUB 2005/0279715) and as evidence by DANA (US PG PUB 2011/0313218) in their entirety.  Hereby referred to as STRONG and DANA.  
Regarding claims 1-2:
STRONG teaches in para [0013] a cuttings treatment system according to the present invention removes hydrocarbon contaminates ranging from fuel oils/short chain hydrocarbons to heavy oils/long chain hydrocarbons.
STRONG teaches in para [0076] vapor from drilled cuttings enters the condenser 105 at about 203 degrees F. and liquid (e.g. oil and water) exits the condenser in line 180 at about 90 degrees F. If any non-condensable (e.g. light hydrocarbons
STRONG teaches in para [0121] that the stream 1022 (with uncondensed gases therein e.g. air, nitrogen, ethane, and/or methane; e.g. at 99 F.) from the condenser system 1007 flows through a flame arrestor system 1140.
  STRONG teaches in para [0058] FIG. 5 shows a system 200 according to the present invention. A mixture of liquid, cuttings, etc. from a wellbore is fed to a hopper 202 from which it flows in a line 230 to a thermal treatment system 203 (e.g. any such system previously described herein and including, but not limited to, any suitable commercially available indirect or direct fired dryer system). An optional grizzly unit 219 may be used over the hopper 202 which is preferably self-relieving (e.g. via vibration) and/or has a remotely actable dump apparatus. Thus, as an end loader charges the feed hopper 202 (which in one aspect is "cold") large clay balls and large pieces of rubble are discharged (e.g. to the ground) instead of entering the hopper 202. An optional clay shredder 215 and/or rock crusher 217 may be used. 
STRONG teaches in para [0126] The present invention, therefore, provides, in at least some embodiments, methods for remediating drilled cuttings material that includes drilled cuttings, contaminants, solids, oil, and water from a wellbore, the methods, in some aspects, including: introducing the drilled cuttings material to a system for remediation, the system including a thermal treatment system, a quench system, and a weir tank system; feeding a slurry of the drilled cuttings material to the thermal treatment system and heating the slurry therein producing heated cuttings and a produced stream with oil, water and solids therein; discharging the heated cuttings from the thermal treatment system; feeding the produced stream to a quench system to cool said stream producing a cooled stream; feeding the cooled stream to a weir tank system and producing with the weir tank system a first cleaned stream with oil therein and a dirty stream with liquid and solids therein. Such methods may include one or some, in any possible combination, of the following: wherein the weir tank system also produces a second cleaned stream with water and oil therein, the system including production apparatus for producing an oil stream and a water stream, the method further including flowing the second cleaned stream from the weir tank system to the production apparatus, and producing with the production apparatus an oil stream and a water stream; wherein the weir tank system, includes a tank with a wall dividing the tank into a clean side and a dirty side, the tank having a first input compartment, a second compartment, and a third compartment, all said compartments in the dirty side of the tank, the dirty side having an over weir for removing oil from an input stream containing oil, water, and solids by flowing a portion of said input stream from the first input compartment over the over weir into the second compartment and then flowing said oil from the second compartment into the clean side, an under weir for removing water from the input stream, by flowing said water from the first input compartment under the under weir into the third compartment and then flowing said water from the third compartment into the clean side, the method further including recovering oil from the clean side of the weir tank system, and recovering water from the clean side of the weir tank system; flowing a stream with oil, water and solids from the third compartment to centrifuge apparatus for further processing; producing a first centrifuge stream with the centrifuge apparatus, the first centrifuge stream containing solids, and feeding the first centrifuge stream to the thermal treatment system for further processing therein; wherein the system for remediation includes a condenser system and the method further including feeding an uncondensed quenched vapor stream from the quench system to the condenser system, the unquenched vapor stream containing solids, condensing at least part of the unquenched vapor stream producing a condensed stream, and feeding the condensed stream to the dirty side of the weir tank system; wherein the system for remediation includes scrubber apparatus and the method further including prior to feeding the uncondensed quenched vapor stream to the condenser system, feeding the uncondensed quenched vapor stream to scrubber apparatus to remove solids, and then feeding the thus-scrubbed uncondensed quenched vapor to the condenser; wherein a cooling apparatus provides cooling fluid for cooling the condenser to enhance effectiveness of the condenser, the method further including cooling the condenser with cooling fluid from the cooling apparatus; producing uncondensed gases with the condenser, and oxidizing the uncondensed gases; wherein the system for remediation includes a thermal oxidizer and the uncondensed gases are oxidized in the thermal oxidizer; wherein the thermal treatment system has a vessel with an interior wall dividing the vessel into two intercommunicating chambers, the vessel having two spaced-apart ends and a burner at each end for heating drilled cuttings material in each chamber; wherein each burner is in a separate firebox adjacent each chamber; wherein each burner is mounted within the vessel; prior to feeding the slurry to the thermal treatment system, feeding the slurry to a secondary separator system, separating large pieces of material from the slurry with the secondary separator system, and then feeding the slurry with said large pieces removed to the thermal treatment system; wherein the slurry contains by volume a mixture of up to about 25% oil, up to about 25% water, and up to about 50% drilled cuttings; wherein the system for remediation processes at least about 8 tons per hour of slurry; wherein the contaminants in the slurry include hydrocarbon contaminants and the method further include volatilizing the hydrocarbons contaminants in the thermal treatment system; wherein the system for remediation includes rehydration apparatus and the method further include rehydrating discharged heated cuttings from the thermal treatment system with the rehydration apparatus to facilitate handling of the heated cuttings; feeding the discharged heated cuttings from the thermal treatment system to secondary treatment apparatus for milling and hydration therein; wherein the quench system includes a quench vessel and a water spray system for spraying water into the discharge stream to produce the cooled discharge stream, the method further including spraying cooling water with the spray system into the discharge stream to produce the cooled discharge stream; and/or wherein the quench vessel has a top and a bottom, the method further including introducing the discharge stream into the top of the quench vessel, and spraying cooling water into the discharge stream in the top of the quench vessel.
STRONG does not explicitly teach that the API is more than 45; however, it is within the scope of STRONG as evident by DANA.  DANA teaches in the abstract that it is known in the art that a system, apparatus and method for hydrocarbon extraction from feedstock material that is or includes organic material, such as oil shale, coal, lignite, tar sands, animal waste and biomass.  Para [0200] teaches when the organic material introduced into the dome retort is crushed oil shale and the application of heat is conducted under time and temperature conditions is sufficient, liquid hydrocarbon product having an API from about 27 to about 45 may be produced.  Para [0201] teaches when the organic material introduced into the dome retort is coal and the application of heat is conducted under time and temperature conditions sufficient to form a liquid hydrocarbon, a product having an API gravity from about 16 to about 35 may be produced.
From the teachings of the references it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date, as evidenced by the references, especially in the absence of evidence to the contrary.
Further, the claimed changes in the sequence of performing steps is considered to be prima facie obvious because the time at which a particular step is performed is simply a matter of operator preference, especially since the same result is obtained regardless of when the step occurs. See Ex parte RUBIN, 128 USPQ 440 (Bd. App. 1959). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).  With regard to any differences in the claimed conversion amounts, the skilled artisan would have found it obvious to modify the process conditions in order to obtain the desired conversions. Further, it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33 (CCPA 1937). In re Russel, 439 F.2d 1228, 169 USPQ 426 (CCPA 1971)
Finally, it has been held that obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art process and composition.   Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. Ex parte Obiaya, 227 USPQ 58, 60 (Bd.Pat. App. & Inter. 1985). Thereby meeting the claim limitations.
Again, DANA is considered a teaching reference, not a modifying reference.  See MPEP 2112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771